Title: To George Washington from Robert Townsend Hooe, 25 April 1793
From: Hooe, Robert Townsend
To: Washington, George


Copy: 
Sir,Alexandria [Va.] April 25th 1793.    
Within these few days mister wilson has applied to me to settle with you such part of the judgment on the Bond, as you may think proper to appropriate towards payment of mister Bennett’s claim; & I have had a conversation with mister Keith upon that subject, who thinks Colo. Little & myself ought to enter into bond to indemnify you against the Claim that Giles’ heirs had upon the Estate of Colo. Thomas Colville, exr of John Colville. This I think reasonable myself, and if your Excellency thinks proper to take bond from Colo. Little and myself for indemnity to the amount of whatever is now to be paid mister Bennett out of the first judgment; I will accomodate mister Wilson, & pass such rects as mister Keith may think necessary. mister Little & myself can run no risk; because Lord Tankerville upon that subject wrote me in these words—“I find I am still under the necessity of waiting not only the return of mr Gregg from the north, but the proper attestations on the part of Giles’ representative, respecting the discharge of his claim on the Estate. I have searched my own papers in vain for the receipt from mister Shadforth, which, in the removal to my present house, may have been mislaid, or may be in the hands of an Attorney employed by me at the time of payment, whose Affairs are so much deranged that I have no hopes of recovering any thing from him. But I have written to my Agent in the north, and I trust I shall soon be enabled to send you some satisfactory acknowledgment from Giles’ representative.”

Besides this we have good bonds & Mortgages to the amount of upwards of £20,000 in our hands, and are still adding to them by sales of mister Bennett’s Estate every day. I am, Sir, With the greatest respect Your Excellency’s Most Obedt servt

R. Td Hooe

